        Case 1:20-cr-00006-PB Document 134 Filed 03/08/21 Page 1 of 1

                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW HAMPSHIRE

                                 APPEAL COVER SHEET


1.    USDC/NH Case No. 20-cr-6-01 PB

2.    TITLE OF CASE: USA v. Christopher Cantwell

3.    TYPE OF CASE: Criminal

4.    NAME OF APPELLANT(S) & COUNSEL FOR APPELLANT(S):
      See certified copy of docket (ECF registered users not provided with a copy of docket)

5.    NAME OF APPELLEE(S) & COUNSEL FOR APPELLEE(S):
      See certified copy of docket (ECF registered users not provided with a copy of docket)

6.    NAME OF JUDGE: Judge Barbadoro

7.    DATE OF JUDGMENT OR ORDER ON APPEAL: March 5, 2021

8.    DATE OF NOTICE OF APPEAL: March 5, 2021

9.    FEE PAID or IFP:IFP

10.   COURT APPOINTED COUNSEL: YES

11.   COURT REPORTER(S): and DATES:
      Susan Bateman, 6/26/2020, 8/24/2020, 8/31/2020, 9/18/2020, 9/22/2020, 9/23/2020,
      9/25/2020, 1/11/2021, 2/24/2021.
      Liza Dubois, 8/28/2020, 9/10/2020, 9/15/2020, 9/21/2020, 9/23/2020, 9/24/2020,
      9/28/2020.
      Brenda Hancock, 9/8/2020, 9/17/2020, 9/22/2020, 9/24/2020, 9/25/2020.

12.   TRANSCRIPTS ORDERED/ON FILE: YES

13.   HEARING/TRIAL EXHIBITS: YES

14.   MOTIONS PENDING: NO

15.   GUIDELINES CASE: NO

16.   RELATED CASES or CROSS APPEAL:

17.   SPECIAL COMMENTS:
